Citation Nr: 1547130	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-06 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from February 1976 to June 1999. The Veteran died in January 2008; the appellant is the Veteran's surviving spouse.

 This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The appellant appeared at a Travel Board Hearing in March 2010.  A transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issue and to suggest the submission of evidence that may have been overlooked. In the present case, the undersigned fully identified the issue on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The appeal was remanded to the RO for additional development in July 2010, in November 2011 and June 2014.  It has now been returned for additional review.


FINDINGS OF FACT

1.  According to the death certificate, the Veteran died on January [redacted], 2008.  The cause of his death is recorded on the death certificate as old and recent myocardial infarction (MI) due to (or as a consequence of) right coronary occlusion.  Other significant conditions were recorded as arteriosclerosis and pulmonary emphysema.  The January 2008 autopsy confirmed pertinent findings of an enlarged dilated heart with old and recent posteroseptal MI, old and recent occlusions of the right coronary artery, severe stenotic coronary atherosclerosis.  

2.  At the time of his death, the Veteran's psoriatic arthritis of the feet, gastroesophageal reflux disease (GERD), and degenerative disc disease of the L5-S1 spine were service connected. 

3.  The evidence includes unrebutted medical opinions from VA examiners in July 2010, May 2011, February 2012, and August 2014 that the Veteran had a cardiovascular condition that pre-existed service from childhood.

4.  The evidence reflects that the Veteran's psoriatic arthritis was among the conditions that contributed to the progression of his pre-existing cardiovascular condition, interchangeably referred to as arteriosclerosis or atherosclerosis during service (as well as after service); this pre-existing cardiovascular condition with in-service aggravation is shown to have been a significant condition contributing to the Veteran's death.


CONCLUSIONS OF LAW

1.  The presumption of soundness at service entry has not been rebutted; a cardiovascular condition of arteriosclerosis/atherosclerosis was aggravated during active military service by his psoriatic arthritis treated in service (and for which service connection was later granted).  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).

2.  The Veteran's cardiovascular condition of arteriosclerosis/atherosclerosis, which was aggravated during active military service by his psoriatic arthritis treated in service, contributed substantially or materially to the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2014).  As will be discussed in further detail in the following decision, the Board finds that the competent and probative evidence of record supports the grant of service connection for a heart disorder.  This award represents a full grant of the issue on appeal.  Accordingly, assuming without deciding that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Analysis

Appellant alleges that service connection is warranted for the cause of the Veteran's death.  In her written contentions and March 2010 hearing testimony she posited the theory that the Veteran's death from cardiovascular problems culminating in a myocardial infarction (MI), was caused or aggravated by his service connected GERD.  Her argument was that the GERD symptoms essentially masked his heart symptoms.  Essentially she is alleging the Veteran's death was the result of a heart disorder that was secondary to a service connected disability.

In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service- connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including cardiovascular disease, may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry. VA's General Counsel  has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by service, where there is an increase in disability during such war service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease is otherwise aggravated by service.  38 C.F.R. § 3.306(b). 

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991). Thus, "a lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists-currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Based on review of the overall evidence, the Board finds that service connection is warranted for cause of the Veteran's death.  Although the appellant has argued that his service-connected GERD was the cause of his fatal heart problems, the evidence reflects that a different service connected disability, specifically psoriatic arthritis was a contributing factor in his death, as competent medical evidence reflects it aggravated a pre-existing cardiac disorder of arteriosclerosis/atherosclerosis beyond natural progression.  

The Veteran died on January [redacted], 2008.  The cause of his death is recorded on the death certificate as old and recent myocardial infarction due to (or as a consequence of) right coronary occlusion.  Other significant conditions were recorded as arteriosclerosis and pulmonary emphysema.  An autopsy was conducted also in January 2008, with the diagnoses recorded as follows:  1. Enlarged dilated heart with old and recent posteroseptal MI, old and recent occlusions of the right coronary artery, severe stenotic coronary atherosclerosis.  2.  Atherosclerosis arteriolar nephrosclerosis, hyperplastic adrenal glands.  3.  Emphysematous changes and heavy anthracosis of the lungs.  4.  Overweight.   

Appellant alleges that service connection is warranted for the cause of the Veteran's death.  In her March 2010 hearing she reported that she had married the Veteran in April 1996 during active duty and had dated him for 3 years prior to service.  She noted that the Veteran had complained of reflux for a long time and described the heart symptoms to be essentially the same as reflux problems.  She reported a spirometer test showed poor results and that tests also showed an AV block of the atrial ventricle.  She cited to the Veteran's history of normal UGI readings but with continued complaints of reflux and with increased blood pressure readings as well as his prescription of Atenolol.  She also described his job as stressful with travel.  She contended that his reflux symptoms could actually have been symptoms of an underlying heart condition.  She confirmed that he never saw a cardiologist for his heart but just took blood pressure medications.  She said, however, he complained of reflux all the time and said that a doctor gave an opinion that reflux could have been misdiagnosed as a heart condition.  

Service treatment records do not reflect that he was ever formally diagnosed with a chronic cardiovascular or pulmonary disability, although he was treated for episodes of upper respiratory infections and colds during his lengthy service, including treatment for acute bronchitis in July 1996.  He underwent some tests for possible cardiovascular and pulmonary pathologies, but none of these yielded any diagnosis of any pathologies in the cardiovascular or pulmonary system.  He was reported as having a poor spirometry in February 1986, but again no chronic lung disorder was diagnosed.  He was noted to be a heavy smoker during service, smoking up to 2 packs of cigarettes per day.  The service treatment records are significant for the Veteran being diagnosed with psoriatic arthritis  after he was treated for foot complaints involving pain and swelling in the right first and fourth toes beginning in November 1996.  He persisted with right foot complaints in subsequent treatment records, with a confirmed diagnosis of psoriatic arthritis noted in the records from February 1997, October 1997 and July 1998.  In an October 1999 rating decision, service connection was granted for psoriatic arthritis. 

VA examinations from August 1999 addressed his GERD and from September 1999 addressed multiple joint complaints, as well as problems with his back and feet, including psoriatic arthritis.  These examinations did not reveal any significant cardiovascular findings, including no evidence of hypertension.  

Post-service records do reflect that the Veteran was diagnosed with a compensable hypertension slightly after 12 months of his discharge.  On July 18, 2000, he was treated for an ear infection with blood pressure of 148/95 noted and he was doing a blood pressure check.  Later on July 25, 2000, some thirteen months after discharge, he was noted to be followed for blood pressure, with a blood pressure of 167/94 with complaints of hypertension of recent onset, "here for evaluation."  He had quit tobacco in April 2000, assisted with the use of Zyban.  The blood pressure recorded was 167/94 and he was assessed with hypertension.  He was prescribed medication of Tencomin  for hypertension at this visit, not previously having been on hypertension medication.  A month later in August 2000 he was described as having hypertension that was well controlled, with a blood pressure reading of 130/71.  Thereafter the treatment records confirm treatment for blood pressure described as well controlled with Atenolol in November 2001 and April 2002.  

In February 2005 he was still noted to be taking Atenolol for hypertension although he had recently run out, and he was noted to report shortness of breath, with mild distant lung sounds noted on examination.  He was assessed with shortness of breath, questionably COPD or CAD, or possible emphysema.  An ECG done in February 2005 was noted to show sinus bradycardia otherwise normal, and a chest X-ray of the same month noted the history of the Veteran being a 48 year old smoker with possible emphysema and findings consistent with COPD based on the history but otherwise unremarkable with no acute cardiopulmonary disease.  An April 2004 note referred to cardiac testing done for a female patient, and thus is not presumed to be the Veteran's record.  A December 2005 note described the Veteran as having uncontrolled hypertension.  In April 2006 he was seen for complaints of multiple joint pains and also reported fatigue and inability to focus for 3 months.  He reported occasional lightheadedness but no chest pain or palpation.  He had a positive family history for heart disease.  He was assessed with hypertension.  He was noted to have self-discontinued Fosinopril and wanted to go back to taking Atenolol again.  The remainder of the records from 2006 and 2007 prior to the Veteran's death addressed treatment for other medical issues such as a left eye style, scaling facial lesions and squamous cell cancer of his L thumb.  

In support of her claim the appellant submitted a medical opinion dated in March 2010 obtained from Dr. B.K. who reviewed available medical records, noting that other records were not available.  This examiner noted that there were at least 5 times the Veteran had elevated blood pressure between October 1987 and October 1997.  It appeared from the records that all the Veteran's chest pain was the result of reflux.  A UGI from October 1997 was noted to be a negative examination and that it appeared he was having chest pain from other causes.  The only reference to treatment consisted of multiple prescriptions of Atenolol and erectile dysfunction (E.D.) treatment of Levitra and Viagra.  A poor spirometry test in February 1986 was also noted which could possibly be a factor in his overall health status.  This doctor also noted that a January 1986 ECT revealed a 1 degree AV block.  Additionally he had elevated cholesterol on several tests.  The death certificate raised further questions regarding the onset of his heart disease, with the cause of death recorded as old and recent MI and a secondary cause as arteriosclerosis.  Dr. B.K. gave an opinion that with his obviously having had chest pain determined not to be from GERD, it is certainly possible and probable that his pain was coming from a problem with his heart.  The doctor noted that these records showed multiple problems that could have been precursors to the MI that caused his death.  The hypertension, elevated cholesterol and E.D. were said to all be areas that should be carefully examined.  

In July 2010, a VA examiner issued a heart examination report.  This report was found to be inadequate by the Board due to the examiner not having been a cardiologist, which prompted another remand in November 2011.  The examiner gave an unfavorable opinion as to the cause of the Veteran's death, finding the hypertension having been diagnosed 13 months post service thus outside the presumptive period, and noted that arteriosclerosis was listed on the Veteran's death certificate.  The examiner also gave an unfavorable opinion that the Veteran's service-connected GERD did not cause or worsen any conditions leading to the Veteran's death.  No opinion was given as to any role his service-connected psoriatic arthritis may have played in any conditions contributing to his death.  In a May 2011 addendum, the examiner offered an opinion regarding the etiology of the Veteran's atherosclerosis which had been noted in the death certificate, and stated that the development of atherosclerosis is known to develop over the lifetime of an individual, most likely beginning in childhood.  The examiner believed it was within the realm of possibility that the Veteran's atherosclerosis began in service, but that it was more likely that it began during childhood and progressed throughout life.  It was noted that the medical expertise to determine the exact onset of atherosclerosis is not available or known.  The examiner stated that based on the Veteran's genetic predisposition made clear by his father's death in his early 50s from an MI, this Veteran's atherosclerosis was not worsened beyond natural progression by service.  

A May 2011 addendum regarding the etiology of the Veteran's atherosclerosis which had been noted in the death certificate, stated that the development of atherosclerosis is known to develop over the lifetime of an individual, most likely beginning in childhood.  The examiner believed it was within the realm of possibility that the Veteran's atherosclerosis began in service, but that it was more likely that it began during childhood and progressed throughout life.  It was noted that the medical expertise to determine the exact onset of atherosclerosis is not available or known.  Based on the Veteran's genetic predisposition made clear by his father's death in his early 50s from an MI, this Veteran's atherosclerosis was not worsened beyond natural progression by service.  

The report of a February 2012 VA examination by a cardiologist yielded an opinion following review of the claims file.  The examiner gave an unfavorable opinion as to the cause of the Veteran's death, first stating that his  hypertension was less likely than not caused by or incurred in the service injury, event or illness.  The examiner then addressed the Veteran's atherosclerosis, stating that this clearly and unmistakably existed prior to entry was not clearly and unmistakably aggravated beyond natural progression by any in-service injury, event or illness.  The rationale was that his hypertension was easily controlled and clearly and unmistakably not aggravated beyond natural progression, pointing out that arteriosclerosis is a disease likely initiated in childhood and was not contracted in the military.  The examiner then discussed contributing factors, stating that the greatest contribution to arteriosclerosis was smoking.  The examiner, however, also pointed out that the condition of psoriatic arthritis was associated with the progression of arteriosclerosis.  The examiner inaccurately stated that the Veteran's psoriatic arthritis was not caused by the military.  The rest of the examination addressed an opinion as to why the Veteran's GERD was not a causative or contributing factor in his death.  

The Board notes that this matter was remanded again in June 2014 on the basis that no VA examiner to date had provided an opinion as to whether it is at least as likely as not that the Veteran's death was in any way caused by any disease incurred during the Veteran's active military service.  It was further noted that the autopsy report or the favorable opinion from Dr. B.K. had not been addressed by any examiner.  In order to address these issues, another medical opinion was obtained in August 2014; again an unfavorable opinion was rendered as to the Veteran having developed hypertension in service or within the first post-service year or being caused or aggravated by GERD.  The examiner, however, did not address whether any other service connected disorders played a role in any cardiovascular disease including atherosclerosis associated with the Veteran's death.  Pertaining to the issue of atherosclerosis, the VA examiner gave an opinion consistent with the February 2012 examination opinion that atherosclerosis begins in childhood with the development of fatty streaks with the lesions advancing with aging.  The VA examiner discussed various factors affecting its progression with age: endothelial dysfunction, dyslipidemia, inflammatory and immunologic factors, plaque rupture, and smoking.  The examiner stated that hypertension is a major risk factor for the development of atherosclerosis, particularly in the coronary and cerebral circulations, as was cigarette smoking.  Again no specific opinion was given regarding the Veteran's psoriatic arthritis as a factor in the progression of atherosclerosis.  

Because no cardiovascular disorder was noted upon entry into service, the Veteran is presumed cardiovascularly sound.  The unanimous opinions from the July 2010, May 2011, February 2012, and August 2014 VA examiners' opinions were that the Veteran's atherosclerosis pre-existed service from childhood.  There is no medical evidence to directly contradict these opinions.  These opinions provide clear and unmistakable evidence of the a cardiovascular condition referenced either as arteriosclerosis or atherosclerosis as a pre-existing condition.  See 38 U.S.C.A. § 1111.

Even though the evidence shows that a cardiovascular condition referenced either as arteriosclerosis or atherosclerosis pre-existed service, it is clear from the February 2012 VA examiner's opinion that the second prong to rebut the presumption of soundness (clear and unmistakable evidence of non-aggravation) is not present, as this opinion clearly suggests aggravation.  The February 2012 opinion also points to aggravation of atherosclerosis from psoriatic arthritis, which was also diagnosed in service and was a service-connected disability.  Accordingly, the Board finds that the presumption of soundness cannot be rebutted in this case, and the Veteran is presumed cardiovascularly sound on entrance into military service in 1976.  See 38 U.S.C.A. § 1111. 

In light of the Veteran's presumed soundness on entry in service, and in light of the probative VA examiner's opinion in August 2014 indicating aggravation of the pre-existing atherosclerosis by his service-connected psoriatic arthritis, and given that this atherosclerosis is shown to have been a contributing factor in the Veteran's death, the Board finds that service connection for cause of the Veteran's death is warranted on the basis of the evidence of record at this time. 


ORDER

Service connection for cause of the Veteran's death is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


